Case: 4:18-cv-01364-SPM Doc. #: 70 Filed: 05/08/20 Page: 1 of 11 PageID #: 621



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DENNIS BALL-BEY,                                 )
                                                 )
               Plaintiff,                        )
                                                 )
v.                                               )           Case No. 4:18-CV-01364-SPM
                                                 )
CITY OF ST. LOUIS, et al.,                       )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s Motion for Leave to Amend. (Doc. 59).

Defendants have filed a Memorandum in Opposition to Plaintiff’s Motions to Amend the

Complaint. (Doc. 63), and Plaintiff has filed a Reply (Doc. 65). The parties have consented to the

jurisdiction of the undersigned United States Magistrate Judge pursuant to 28 U.S.C. § 636(c)

(Doc. 12). For the following reasons, Plaintiff’s motion will be granted.

       I.      BACKGROUND

               A. Plaintiff’s First Amended Complaint

       On January 3, 2019, Plaintiff Dennis Ball-Bey filed the First Amended Complaint in this

case (Doc. 21), alleging that in August 2015, two police officers with the St. Louis Metropolitan

Police Department (Kyle Chandler and Ronald Vaughn) shot Plaintiff’s unarmed son (Mansur

Ball-Bey) in the back while he was running away from them, resulting in his death. Plaintiff

asserted five claims: (I) use of excessive force in violation of the Fourth and Fourteenth

Amendments, pursuant to 42 U.S.C. § 1983, against Chandler and Vaughn in their official and

individual capacities; (II) wrongful death/assault and battery pursuant to Missouri Revised Statute

§§ 537.080(1) and 516.120 against Chandler and Vaughn in their individual and official capacities;



                                                1
Case: 4:18-cv-01364-SPM Doc. #: 70 Filed: 05/08/20 Page: 2 of 11 PageID #: 622



(III) failure to train, supervise, and control in violation of the Fourth and Fourteenth Amendments

pursuant to 42 U.S.C. § 1983 against Sam Dotson, former Chief of Police of the City of St. Louis,

and the City of St. Louis; (IV) failure to train, supervise, and control against Dotson in violation

of 42 U.S.C. § 1983; and (V) municipal liability under 42 U.S.C. § 1983 against the City and

Dotson. (Doc. 21).

       The basis for Plaintiff’s claim of municipal liability was his allegation that the City of Saint

Louis has two policies and a custom that were the driving force behind the shooting of his son.

Under the written “Normal Policy,” defendants accused of resisting arrest are normally charged

with a municipal ordinance violation, for which public defenders are not provided, instead of a

state misdemeanor charge. Under the written “Rec Policy,” prosecutors will not amend a

municipal resisting arrest charge unless the accused person signs a release of all civil claims against

the City. Plaintiff alleged that under these policies, the use of excessive force by SLMPD officers

in “resisting arrest” cases has been concealed and shielded from judicial oversight, because

suspects are forced to release their excessive force claims or face a criminal resisting arrest charge.

Plaintiff also alleged that, as a direct result of the Rec and Normal Policies, a custom developed

under which SLMPD officers use unjustified force and/or make unlawful arrests for the purpose

of seizing evidence any time an alleged offender walks away, runs, or protests his or her innocence.

This custom is referred by as the “SLMPD tyrannical practices” or as the “You Run, You Pay”

(“YRYP”) custom. To support the existence of the YRYP custom, Plaintiff alleged fourteen prior

incidents of alleged misconduct, including five instances in which an officer discharged a weapon

and charged a suspect with resisting arrest and three instances in which officers shot at suspects

running away. Plaintiff alleged that Mansur was shot by Defendants Chandler and Vaughn as a

result of these tyrannical practices, and the practices “were created, motivated, protected, and



                                                  2
Case: 4:18-cv-01364-SPM Doc. #: 70 Filed: 05/08/20 Page: 3 of 11 PageID #: 623



encouraged directly and indirectly by Defendants’ Rec & Normal policies and practices.” 1st Am.

Compl. at ¶ 76.

       The basis for Plaintiff’s failure to train, supervise, and control claims was Plaintiff’s

allegation that Defendant Dotson and the City failed to train and supervise Defendants Chandler

and Vaughn in the proper use of firearms and in not using deadly force on a citizen when lives are

not in danger. Plaintiff also alleged that Dotson and the City were deliberately indifferent to several

obvious patterns and practices under which officers used deadly force to effectuate arrest violations

in the absence of any threat to officer safety.

       Defendants City and Dotson filed a motion to dismiss all of the claims against them for

failure to state a claim. After that motion was filed, the Honorable Stephen R. Clark, United States

District Judge, consolidated the instant case with several similar cases for purposes of resolving

the motion to dismiss. (Doc. 50). On November 14, 2019, Judge Clark entered a Memorandum

and Order granting the motion and dismissing Counts III, IV, V, as well as the official capacity

claim in Count I. (Doc. 51). Judge Clark subsequently unconsolidated the cases. (Doc. 52).

       In dismissing the municipal liability claim (Count V), Judge Clark recognized that the

elements of a “custom” claim are “‘(1) existence of a continuing, widespread, persistent pattern of

unconstitutional misconduct’ by the municipality’s employees; ‘(2) deliberate indifference to or

tacit authorization of such conduct’ by the municipality’s officials after notice of the misconduct;

and (3) the pattern of misconduct was the ‘moving force’ behind the plaintiff’s injury.” Mem. &

Order, Doc. 51, at 10 (quoting Mettler v. Whitledge, 165 F.3d 1197, 1204 (8th Cir. 1999)). Judge

Clark found that the fourteen instances alleged by Plaintiff over a six-year time period, occurring

in a city of 319,000 residents, did not plausibly suggest the existence of a widespread, persistent

pattern of unconstitutional misconduct. Id. at 14-15. Judge Clark noted that Plaintiff had not



                                                  3
Case: 4:18-cv-01364-SPM Doc. #: 70 Filed: 05/08/20 Page: 4 of 11 PageID #: 624



alleged the population of the City; the number of officers in the SLMPD; the number of stops made

or encounters involving SLMPD officers; the number of complaints, claims, or lawsuits asserting

excessive use of force in similar circumstances and how those were resolved; or other publicly

available data from which the Court could infer misconduct. Id. at 15. Judge Clark contrasted

Plaintiff’s allegations with those made in Simpson v. Ferry, 202 F. Supp. 3d 444, 453 (E.D. Pa.

2016), in which the court found sufficient allegations of a widespread practice of excessive use of

force where the plaintiff included statistics about the number of lawsuits brought against a city

during a five-year period, how much in damages had been paid for those lawsuits, and that one-

third of those lawsuits had included allegations of excessive force. Mem. & Order, Doc. 51, at 15.

He also contrasted the instant case with Flanagan v. City of Dallas, Texas, 48 F. Supp. 3d 941,

953 (N.D. Tex. 2014), in which the court found sufficient allegations to show a widespread practice

of use of excessive force where the plaintiff alleged that Dallas was at the top of the list of police

misconduct statistics in the South and alleged the total number of officer-involved shootings, the

number of grand juries convened to investigate police misconduct, the number of unarmed

individuals killed by Dallas police officers, and the number of open internal affairs investigations

into officer-involved shootings. Mem. & Order, Doc. 51, at 15-16. Judge Clark also pointed out

that in the fourteen prior incidents identified, Plaintiff did not allege facts to show that the force

used was excessive, what caused the alleged use of force, or that the individuals involved had

protested unlawful arrests. Id. at 17. Finally, Judge Clark noted that Plaintiff had not alleged how

long Chandler and Vaughn had been police officers, how many times they had been accused of

alleged excessive use of force, or other facts from which conclusions about patterns to Chandler’s

and Vaughn’s conduct could be drawn. Id. at 18. Judge Clark also found that Plaintiff had not

pleaded sufficient facts to show a causal link between the Rec & Normal policies and the alleged



                                                  4
    Case: 4:18-cv-01364-SPM Doc. #: 70 Filed: 05/08/20 Page: 5 of 11 PageID #: 625



custom or a direct causal link between the alleged YRYP custom and Chandler and Vaughn’s

killing of Plaintiff’s son. Id. at 16-17, 19-20.

         In addressing Plaintiff’s failure to train or supervise claims (Counts III and IV) Judge Clark

held that Plaintiff did not include any facts to support his conclusion that the City failed to train

Chandler and Vaughn in the areas identified, did not allege any facts about what the SLMPD

training program includes or does not include. Id. at 22-23. In addition, Judge Clark found that for

the same reasons that Plaintiff’s fourteen instances of purportedly similar conduct failed to

establish a pattern or practice of use of excessive force, they failed to establish a pattern of

constitutional violations of which policy-making officials can be charged with knowledge of a

failure to train their employees. Id. at 23.

         On November 16, 2019, Plaintiff requested a telephone conference with the Court, and at

that telephone conference, Plaintiff sought leave to file an amended complaint. The Court did not

grant leave to amend the complaint, but did enter an order giving Plaintiff until January 21, 2020

to file a motion for leave to amend, along with a proposed amended complaint. (Doc. 22). 1 Plaintiff

filed a motion for extension of time, which the Court granted. (Doc. 58). On February 4, 2020,

Plaintiff filed the instant motion for leave to file an amended complaint. (Doc. 59). On February

28, 2020, Defendants filed a response opposing the motion. (Doc. 63). On March 6, 2020, Plaintiff

filed a reply. (Doc. 65).

         II.     LEGAL STANDARD FOR MOTION FOR LEAVE TO AMEND COMPLAINT

         A motion for leave to amend that is filed after the deadline for filing motions for

amendment of pleadings has passed “implicate[s] both Rule 15(a) and Rule 16(b).” Sherman v.

Winco Fireworks, Inc., 532 F.3d 709, 715 (8th Cir. 2008). Under Rule 16(b), “[a] schedule may



1
    The original deadline for amendment of pleadings was April 4, 2019.
                                                   5
Case: 4:18-cv-01364-SPM Doc. #: 70 Filed: 05/08/20 Page: 6 of 11 PageID #: 626



be modified only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b). A plaintiff

must demonstrate good cause according to Rule 16(b)(4) before pleadings can be amended after

the scheduling deadline. See Hartis v. Chicago Title Ins. Co., 694 F.3d 935, 947-48 (8th Cir. 2012).

       Under Rule 15(a)(2), “a party may amend its pleading only with the opposing party’s

written consent or the court’s leave,” and “[t]he court should freely give leave when justice so

requires.” Fed. R. Civ. P. 15(a)(2). However, a court “may properly deny a party’s motion to

amend its complaint when such amendment would unduly prejudice the non-moving party or

would be futile.” Popaolii v. Corr. Med. Servs., 512 F.3d 488, 497 (8th Cir. 2008). “An amendment

is futile if ‘the amended [pleading] could not withstand a motion to dismiss pursuant to Rule 12,

Fed. R. Civ. P.’” Trademark Med., LLC v. Birchwood Labs., Inc., 22 F. Supp. 3d 998, 1002 (E.D.

Mo. 2014) (quoting Lexington Ins. Co. v. S & N Display Fireworks, Inc., No. 1:11-CV-40-CEJ,

2011 WL 5330744, at *2 (E.D. Mo. Nov. 7, 2011)). “The party opposing such amendment ha[s]

the burden of establishing that leave to amend would be prejudicial or futile.” Sokolski v. Trans

Union Corp., 178 F.R.D. 393, 396 (E.D.N.Y.1998) (citation omitted).

       III.    DISCUSSION

               A. Good Cause Exists Under Rule 16(b)(4) for Plaintiff’s Motion for Leave
                  to Amend After the Deadline

       The Court first considers whether Plaintiff has shown good cause for amending pleadings

after the deadline established in the Case Management Order. According to the Case Management

Order, the deadline for motions for amendment of pleadings was April 4, 2019. The Court’s

November 2019 order set a new deadline for Plaintiff to file a motion for leave to amend, and

Plaintiff’s motion was filed within that time frame (with one additional extension granted by the

Court). However, the Court did not perform a Rule 16(b)(4) good cause analysis in the November




                                                 6
    Case: 4:18-cv-01364-SPM Doc. #: 70 Filed: 05/08/20 Page: 7 of 11 PageID #: 627



2019 order. Although neither party addresses Rule 16(b)(4), in the interest of completeness, the

Court will perform that analysis here.

         The Court first finds that Plaintiff has established good cause for seeking leave to amend

his complaint after the deadline, as required under Rule 16(b)(4). “The primary measure of good

cause is the movant's diligence in attempting to meet the [scheduling] order’s requirements” Harris

v. FedEx Nat. LTL, Inc., 760 F.3d 780, 786 (8th Cir. 2014) (quoting Sherman v. Winco Fireworks,

Inc., 532 F.3d 709, 716-17 (8th Cir. 2008). Judge Clark’s order granting the motion to dismiss was

not entered until several months after the deadline for moving to amend pleadings expired. Only

two days after Judge Clark entered that order, Plaintiff sought a telephone conference with the

Court at which Plaintiff sought leave to amend the complaint. Plaintiff then sought and received

one additional extension of time before filing the instant motion for leave. Under these

circumstances, the Court finds that Plaintiff acted with diligence in attempting to satisfy this

Court’s order, and good cause exists for the delayed filing.

                B. Justice Requires Granting Leave to Amend Under Rule 15(a)

         In support of his Motion for Leave to Amend, Plaintiff attaches a proposed amended

complaint (the “Proposed Second Amended Complaint”) 2 and argues that new allegations in the

Proposed Second Amended Complaint address the deficiencies identified in Judge Clark’s

Memorandum and Order. The new allegations include the following: allegations that Plaintiff has

uncovered 650 executed settlement agreements stored in boxes at the SLMPD, 94% of which

settled allegations for excessive force, unlawful searches, and seizures arising from the specific

charge of “resisting arrest”; that between 2013 and 2014, 169 individuals were charged with




2
 The document is titled “First Amended Complaint,” but because Plaintiff has already filed an
amended complaint, the Court will refer to this as the Proposed Second Amended Complaint.
                                                 7
Case: 4:18-cv-01364-SPM Doc. #: 70 Filed: 05/08/20 Page: 8 of 11 PageID #: 628



resisting arrest and secretly settled claims for allegations including excessive force and unlawful

seizure arising from their arrest for running away (Plaintiff lists each of these incidents by name

and date, and 46 of the incidents involved discharge of a firearm); that between 2012 and 2014,

there were 183 firearm discharges by SLMPD police, half of which occurred during foot chases

where the offender was alleged to have resisted; that between 2008 and 2011, officers fired at

suspects in 97 incidents, including 58 involving unarmed suspects; that there were 230 police

shootings between 2003 and 2012, and they were concentrated in a small number of St. Louis

neighborhoods, including the neighborhood where Plaintiff’s son was shot (Fountain Park); that

Plaintiff identified three instances in the Fountain Park neighborhood in 2012 through 2013 in

which officers fired weapons and offenders were charged with resisting arrest in municipal court

and signed a release; that by 2017, reporting showed that St. Louis police led the nation in the rate

of police shootings; that the former municipal division attorney manager, Craig Higgins, stated

that the City seeks to obtain a settlement release in cases where “physicality” is involved and that

“if a person says you’re under arrest and you start running away, and now they catch you and beat

you down,” he would issue a resisting arrest case, “but since I now know that was a beat down

after the fact, I may be more amenable to say well, if you wanna take a release, I’ll dismiss the

charges”; that Defendants were on notice that officers were beating suspects and discharging their

firearms because suspects ran away; that Defendants were fully aware of the allegations of

excessive force in these agreements; and that Defendants failed to investigate any of the facts

underlying any of these executed release agreements. Additionally, Plaintiff added some

allegations in the failure to train or supervise section, alleging that Defendant had a duty to train

Defendants Chandler and Vaughn on the proper use of force when an offender runs, that Dotson

failed to properly institute training and policies to prevent the use of deadly force when an offender



                                                  8
Case: 4:18-cv-01364-SPM Doc. #: 70 Filed: 05/08/20 Page: 9 of 11 PageID #: 629



runs, that Dotson failed to properly train officers on charging resisting arrest, and that Dotson was

deliberately indifferent to numerous obvious patterns and practices, including a common custom,

pattern, and practice of using deadly force to effectuate resisting arrest violations, with no threat

to the officer’s safety; and a common custom, pattern, and practice of concealing civil rights

violations through charging municipal resisting arrest or interference with a police officer.

       Plaintiff argues that his new allegations of hundreds of release agreements, police shooting

statistics, allegations of the concentration of police shootings in a few neighborhoods (including

Fountain Park), and statements by City officials, show the existence of a widespread YRYP custom

that was a moving force behind the shooting and death of his son. Plaintiff argues that his

allegations in this case are now very similar to the allegations in Simpson v. Ferry, 202 F. Supp.

3d 444, 453 (E.D. Pa. 2016), which Judge Clark used as an example of a case in which the plaintiff

did adequately plead a pattern or practice of use of excessive force, and a case in which the court

found sufficient allegations of causation to survive a motion to dismiss.

       In their opposition, Defendants argue that amendment would be futile, because “there is no

allegation that any of the conduct in [the new cases identified by Plaintiff] was similar to the case

at hand,” and the additional allegations are made “without any factual content” and with “no factual

allegations that provide context to any of the alleged instances in which criminal defendants signed

release agreements.” Def.’s Sugg. Opp., Doc. 63, at 3. They argue that the new allegations “do not

provide the Court with a basis from which an inference can be drawn that there is an

unconstitutional policy, let alone that it was the moving force in the actions at issue in this case.”

They argue that if Plaintiff is granted leave to amend his complaint, “the outcome will likely be

the Court dismissing the very same allegations under a nearly identical analysis.” Id.




                                                  9
Case: 4:18-cv-01364-SPM Doc. #: 70 Filed: 05/08/20 Page: 10 of 11 PageID #: 630



       Although it is a close call, the Court finds that Plaintiff has met its burden of showing that

justice requires granting leave to amend, and that Defendants have not met their burden of showing

that the proposed amendment would be futile. Central to Judge Clark’s order was his finding that

the fourteen instances of excessive identified by plaintiff, occurring over a five-year-period in a

large city, did not establish a widespread custom or practice. Plaintiff’s new allegations, which

involve releases of hundreds of settlements releasing excessive force claims in “resisting arrest”

cases and dozens of cases in which officers discharged weapons at unarmed suspects, at least

arguably address that issue. Plaintiff has also now included allegations of city-wide shooting

statistics and neighborhood-specific shooting and other incident information. Although the new

factual allegations include few details regarding the specific incidents in question, these allegations

bring Plaintiff’s allegations much closer to the cases Judge Clark used for comparison in his

order—Simpson v. Ferry and Flanagan v. City of Dallas, Texas, 48 F. Supp. 3d 941, 953 (N.D.

Tex. 2014). Significantly, in their very short opposition brief, Defendants do not discuss the

specific findings in Judge Clark’s order and do not specifically address how the new factual

allegations in the Proposed Second Amended Complaint do or do not address those findings. They

also do not discuss how the new allegations compare to the allegations in Simpson, Flanagan, or

any other cases addressing what factual allegations are sufficient to state a claim for municipal

liability based on a pattern and practice of excessive use of force or failure to train or supervise.

       To the extent that Defendants contend that Plaintiffs have failed to state a claim in the

Proposed Second Amended Complaint even with the new allegations, that contention should be

resolved on a fully-briefed motion to dismiss—supported by appropriate case law, discussions of

Judge Clark’s specific holdings, and discussions of Plaintiff’s new allegations in light of the

elements of each claim asserted.



                                                  10
Case: 4:18-cv-01364-SPM Doc. #: 70 Filed: 05/08/20 Page: 11 of 11 PageID #: 631



       IV.     CONCLUSION

       For all of the reasons above, the Court finds that justice requires permitting Plaintiff to

amend his complaint. Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to Amend Pursuant to Fed.

R. Civ. P. 15(a)(2) (Doc. 59) is GRANTED.

       IT IS FURTHER ORDERED that the parties must meet and confer (by telephone or

video conference) and submit a proposed Amended Case Management Plan no later than May 22,

2020. The undersigned will hold a video or telephone scheduling conference on Tuesday, June 2,

2020, at 10:00 a.m., in the chambers of the undersigned. Conference participants will receive an

email with dial-in instructions in advance of the hearing.




                                                 SHIRLEY PADMORE MENSAH
                                                 UNITED STATES MAGISTRATE JUDGE

Dated this 8th day of May, 2020.




                                                11
